
	
		II
		111th CONGRESS
		1st Session
		S. 1128
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 21, 2009
			Mr. Roberts (for himself
			 and Mr. Brownback) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To authorize the award of a military
		  service medal to members of the Armed Forces who were exposed to ionizing
		  radiation as a result of participation in the testing of nuclear weapons or
		  under other circumstances.
	
	
		1.Short titleThis Act may be cited as the
			 Atomic Veterans Service Medal
			 Act.
		2.Atomic Veterans Service Medal
			(a)Service medal requiredThe Secretary of Defense shall design and
			 produce a military service medal, to be known as the Atomic Veterans
			 Service Medal, to honor retired and former members of the Armed Forces
			 who are radiation-exposed veterans (as such term is defined in section
			 1112(c)(3) of title 38, United States Code).
			(b)Distribution of medal
				(1)Issuance to retired and former
			 membersAt the request of a
			 radiation-exposed veteran, the Secretary of Defense shall issue the Atomic
			 Veterans Service Medal to the veteran.
				(2)Issuance to next-of-kinIn the case of a radiation-exposed veteran
			 who is deceased, the Secretary may provide for issuance of the Atomic Veterans
			 Service Medal to the next-of-kin of the person.
				(3)ApplicationThe Secretary shall prepare and disseminate
			 as appropriate an application by which radiation-exposed veterans and their
			 next-of-kin may apply to receive the Atomic Veterans Service Medal.
				
